Citation Nr: 1236068	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO. 08-31 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for non-Hodgkin's lymphoma, currently rated 10 percent disabling based on residuals of inactive lymphoma and its treatment. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1966 to January 1968.

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. The appealed August 2009 rating action initially mischaracterized the issue as service connection for fatigue as secondary to non-Hodgkins lymphoma, whereas the issue should have been one of entitlement to increased rating for residuals. That error was corrected by the issued October 2009 statement of the case (SOC) and August 2011 supplemental statement of the case (SSOC). 

The Veteran testified before an RO hearing officer in June 2008, and before the undersigned Veterans Law Judge at a videoconference hearing in June 2012. Transcripts of these hearings are contained in the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Non-Hodgkin's lymphoma is evaluated as 100 percent disabling where there is evidence of active disease, or during the treatment phase for that disorder, with the 100 percent rating continuing beyond the cessation of any surgical, radiation, antineoplastic chemotherapy, or other therapeutic procedures. Six months after discontinuance of the aforementioned treatment, the appropriate disability rating is to be determined by mandatory VA examination, with any change in evaluation based upon that or any subsequent VA examination being subject to the provisions of 38 C.F.R. § 3.105(e) . Where there is no evidence of any local recurrence or metastasis, evaluation is to be based upon any identified residuals of the disability. 38 C.F.R. § 4.117, Diagnostic Code 7715 (2011).

The Veteran's non-Hodgkin's lymphoma has been in remission, with the disability rating assigned reduced from 100 percent to 10 percent effective May 1, 2004, pursuant to Diagnostic Code 7715, based on that remission status. The Veteran does not contend nor does the evidence reflect that there has been relapse to active disease. 

The Veteran and his wife in June 2012 hearing testimony contend that that the Veteran's residuals of non-Hodgkins lymphoma include mental impairment, most notably memory impairment.

The Veteran was afforded multiple examinations in recent years to address his residuals of non-Hodgkin's lymphoma. These included a lymphatic VA examination for compensation purposes (VAX) in July 2009, a Disability Benefits Questionnaire (DBQ) lymphatic VAX in July 2011, a DBQ mental disorders VAX in October 2011, another DBQ lymphatic VAX in December 2011, and another DBQ mental disorders VAX in January 2012. 

The Board finds that another examination is warranted in this case. See 38 C.F.R. § 4.2 (2011) (If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.). The July 2009 VA examiner noted the Veteran's report of walking approximately 1.5 miles per day for exercise, with complaints of mild to moderate fatigue and memory loss. In his November 2009 VA Form 9 the Veteran contended that he could do approximately fifty percent of what he used to do, but that he could not now maintain a steady pace and had to let his body rest. He also then complained of fatigue and weakness, and asserted that his body took longer to regain strength after a bout of sickness. At the July 2011 DBQ examination, the examiner noted reported lymphoma residuals including weakness and easy fatigability, as well as mild dementia. That examiner observed that mild dementia may be related to the Veteran's chemotherapy treatment for his lymphoma, but noted no pertinent findings. The October 2011 mental disorders DBQ examiner noted that effects of chemotherapy on the Veteran's mental functioning were "outside the purview of the undersigned [examiner]."

The December 2011 lymphatic DBQ examiner opined that the Veteran had no hematologic or lymphatic condition impacting the Veteran's ability to work, while at once noting that the Veteran had retired prior to the examination. It is unclear from that examination report, but the sequence of those responses suggests that the examiner may have meant that the Veteran's residuals would not impact his ability to work because he was retired. 

Most relevant for purposes of this remand, the January 2012 DBQ mental disorders examination was to resolve the extent of any mental dysfunction attributable as residuals of the Veteran's non-Hodgkin's lymphoma. Unfortunately, this examiner also failed to adequately answer the question. The examiner concluded that the Veteran met the criteria for a diagnosis of mild dementia, but observed that the Veteran had or might have multiple disabilities other than non-Hodgkin's lymphoma that were potentially causal of the Veteran's dementia: cerebrovascular conditions of hypertension and dyslipidemia, Alzheimer's type dementia (with a noted family history of Alzheimer's in the Veteran's mother), history of multiple mild head traumas, and mood disorder/depression. The examiner further noted that the Veteran's history as reflected by electronic records and as reported by the Veteran's wife informed of changes in memory and cognition observed as early as the mid to late 1990s, whereas the Veteran's diagnosis of non-Hodgkin's lymphoma and the chemotherapy to treat it (with the chemotherapy implicated as potentially causal of mental/memory changes) were both not until 2004. The examiner thereby concluded: "it appears less likely than not that the Veteran's mild dementia is caused by or a result of chemotherapy treatment for non-Hodgkin's lymphoma."

However, the January 2012 examiner failed to address whether the non-Hodgkin's lymphoma or the chemotherapy treatment had aggravated any dementia that was present, to address whether some of his dementia might be attributable to the non-Hodgkin's lymphoma. Rather, the January 2012 VA examiner stated: 

Today's brief cognitive testing serves only to confirm preexisting diagnosis. It is not sufficient to clarify specific etiology of dementia, especially in light of the Veteran's multiple risk factors [...] (as detailed supra). Full neurological and neuropsychological evaluation would be needed for this purpose. 

Thus, it appears that these further neurological and neuropsychological tests are required for an appropriate evaluation of the nature and extent of any dementia attributable to the Veteran's non-Hodgkin's lymphoma and its treatment. 

Additionally, the Veteran should be afforded a new Veterans Claims Assistance Act of 2000 (VCAA) letter appropriately addressing the claim as one for increased rating for non-Hodgkin's lymphoma. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). As noted in the Introduction, supra, the claim was initially mischaracterized as one for service connection for fatigue or weakness as secondary to service-connected non-Hodgkin's lymphoma. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a new VCAA letter addressing the claim for increased rating for non-Hodgkin's lymphoma, to include persistent residuals of inactive non-Hodgkin's lymphoma including as a result of chemotherapy or other treatment. Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claim. 

2. With the Veteran's assistance, as appropriate, obtain and associate with the claims file any additional VA or private treatment or examination records for his residuals of non-Hodgkin's lymphoma to include any residuals thereof and any records indicating relapse. 

3. Thereafter, the veteran should be afforded an in-person appropriate neuropsychiatric examination to address the nature and extent of residuals of non-Hodgkin's lymphoma including effects of the treatment (chemotherapy or radiation). (If the non-Hodgkin's lymphoma has relapsed, this should be addressed too, with appropriate examination detailing such relapse.) The claims file must be made available to the examiner for review before the examination. In addressing the questions below, the examiner's opinions must be informed by a review of the Veteran's medical history and findings as documented upon prior examinations or treatments. To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of severity. Lay statements should be considered, with due consideration of their credibility or lack of credibility based on other evidence of record or other evidence presented. Any indicated tests or studies should be conducted. The examiners should do the following: 

a. The examiner must first obtain an appropriate battery of neurological and neuropsychological tests, as advised by the January 2012 VA DBQ examiner for compensation purposes, to inform an opinion of the nature and extent of mental or central neurological residuals of non-Hodgkin's lymphoma and its treatment including by radiation or chemotherapy. 

b. The examiner should specifically address the assessed dementia and the Veteran's complained-of memory impairment. The examiner should review the claims file including any pertinent records of examination and treatment, lay statements, and other documents of record. In particular, the examiner should review the multiple past VA examinations for compensation purposes from recent years addressing the residuals of non-Hodgkin's lymphoma. 

c. The examiner should specifically provided an opinion whether the Veteran's non-Hodgkin's lymphoma at least as likely as not (50 percent or greater probability) caused or aggravated (permanently increased in severity) dementia or other mental or central neurological disorder. In so doing, the examiner should note the other potential causal factors of dementia as identified by the January 2012 VA examiner addressing any mental impairment associated with non-Hodgkin's lymphoma. 

d. The examiner should assess the level of functional impairment due to the identified residuals of non-Hodgkin's lymphoma (if any), including particularly their impact on work and work-like functioning. 

e. To the extent possible, also address the extent of additional disability or impairment in functioning during episodes of flare-up (if any), and the frequency and duration of these episodes. 

f. A rationale must be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

4. Thereafter, the RO should readjudicate de novo the remanded claim. If the claim is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


